Citation Nr: 0406116	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  94-11 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

REMAND

The veteran had active service from December 1964 to January 
1965, from May 1971 to October 1974, and from December 1990 
to June 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  Most recently, the Board 
(in a January 2002 decision) denied service connection for 
tinnitus.  In September 2003, the United States Court of 
Appeals for Veterans Claims (CAVC) vacated the Board's 
January 2002 decision and remanded for further development 
and adjudication.  The Board is REMANDING this appeal to the 
RO via the Appeals Management Center, in Washington, DC.  VA 
will notify you if further action is required on your part.  
This remand is part of the Board's response to the CAVC's 
mandate.

In connection with the remand, VA will be scheduling an 
examination.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, the Board remands this case for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  Thereafter, schedule a VA examination 
to determine the nature and etiology of 
any tinnitus.  The claims folder must be 
reviewed by the examiner providing the 
requested opinion.  Any tests deemed 
necessary (including audiological 
testing) should be performed.  Each 
examiner who provides a report in 
connection with this examination should 
clearly identify their level of medical 
training in the report (i.e., physician, 
audiologist, nurse, etc.).  The following 
questions should be answered and the 
rationale for any medical opinions given 
should be included in the report:

a.  Does the veteran currently have 
tinnitus?  

b.  If the veteran currently has 
tinnitus, is it at least as likely 
as not (probability of at least 50 
percent) that the tinnitus is 
related to exposure to noise from 
power generators during the 
veteran's active duty between 
December 1990 and June 1991, as 
opposed to any other cause (such as 
annual post-active duty exposure to 
noise at a firing range)?  

c.  Did the veteran begin to 
manifest tinnitus during his active 
duty between December 1990 and June 
1991?  If so, is at least as likely 
as not that he has had continuous 
symptoms of tinnitus since 
separation in June 1991?  

3.  Thereafter, readjudicate the claim 
for service connection for tinnitus.  If 
the claim remains denied, provide the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on his claim, 
including a summary of the evidence and 
discussion of all pertinent legal 
authority.  Allow an appropriate period 
for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).  Only a decision of 
the Board is appealable to the CAVC.  38 U.S.C.A. § 7252 
(West 2002). 


